Upon consideration of respondent’s motion to supplement record and relator’s motion for leave to file response to motion to supplement record or, in the alternative, motion to strike the motion to supplement the record,
IT IS ORDERED by the court that the motion to supplement record and motion for leave to file response to motion to supplement record be, and hereby are, granted.
IT IS FURTHER ORDERED by the court that relator’s response to motion to supplement record is due within ten days of the date of this entry.